
	

115 SRES 615 ATS: Honoring the life and legacy of Aretha Franklin and the contributions of Aretha Franklin to music, civil rights, and the City of Detroit.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 615
		IN THE SENATE OF THE UNITED STATES
		
			August 22, 2018
			Mr. Peters (for himself, Ms. Stabenow, Mr. Brown, Mr. Carper, Mr. Coons, Ms. Harris, Ms. Hirono, Mr. Menendez, Mr. Van Hollen, Mr. Whitehouse, Mrs. Murray, Mr. Jones, Mr. Nelson, Mr. Sanders, Mr. Markey, Mr. Grassley, Ms. Warren, Ms. Smith, Mr. Bennet, Mr. Donnelly, Ms. Hassan, Ms. Baldwin, Ms. Cortez Masto, Mr. Durbin, Mr. Booker, Ms. Heitkamp, Ms. Klobuchar, Mrs. Gillibrand, Mr. Merkley, Mrs. Feinstein, Mr. Scott, Mr. Kaine, Mr. Manchin, Mr. Alexander, Mr. Reed, and Mr. Corker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Aretha Franklin and the contributions of Aretha Franklin to music,
			 civil rights, and the City of Detroit.
	
	
 Whereas Aretha Franklin was born on March 25, 1942, in Memphis, Tennessee; Whereas Aretha Franklin moved to Detroit, Michigan, in 1946, at the age of 4;
 Whereas Aretha Franklin began a career singing gospel at the New Bethel Baptist Church in Detroit, Michigan;
 Whereas Aretha Franklin traveled with Dr. Martin Luther King, Jr., across the country as Dr. Martin Luther King, Jr., preached nonviolence in the movement for civil rights;
 Whereas Aretha Franklin was an active supporter of the civil rights movement and her song Respect became an anthem for the civil rights movement and the women’s movement; Whereas Aretha Franklin is most known for her powerful songs such as Respect, (You Make Me Feel Like) A Natural Woman, Spanish Harlem, and Think;
 Whereas Aretha Franklin was known as the Queen of Soul and on January 3, 1987, became the first woman inducted into the Rock and Roll Hall of Fame; Whereas Aretha Franklin has won 18 Grammy Awards and sold over 75,000,000 records worldwide;
 Whereas Aretha Franklin was inducted into the Michigan Women’s Hall of Fame in 2001, the United Kingdom's Music Hall of Fame in 2005, and the Gospel Music Association's Gospel Music Hall of Fame in 2012;
 Whereas in June 2017 the City of Detroit honored Aretha Franklin with a key to the City and renamed a segment of Madison Avenue in downtown Detroit Aretha Franklin Way;
 Whereas Aretha Franklin was awarded the Presidential Medal of Freedom on November 9, 2005; Whereas Aretha Franklin received honorary degrees for her contributions to the arts from Harvard University, Princeton University, Yale University, Brown University, Berklee College of Music, the New England Conservatory of Music, University of Michigan, Wayne State University, and Bethune-Cookman College;
 Whereas Aretha Franklin inspired a generation of artists and enthralled the world with powerful music; and
 Whereas Aretha Franklin passed away on August 16, 2018, at the age of 76 at her home in Bloomfield Hills, Michigan: Now, therefore, be it
		
	
 That the Senate celebrates the life and legacy of Aretha Franklin and the iconic contributions of Aretha Franklin to music, arts, and civil rights.
		
